Citation Nr: 0430899	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-02 588	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder, 
including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
March 1973.  He also has service with the National Guard from 
April 1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the New Orleans, Louisiana, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  By a 
rating decision issued in February 1999, the RO denied 
service connection for a respiratory disorder based on 
claimed exposure to herbicides (Agent Orange).  The RO's 
subsequent, September 1999, rating decision determined that 
new and material evidence had not been received to reopen a 
previously denied claim for service connection for residuals 
of a back injury.  The RO also denied service connection for 
an acquired psychiatric disorder, including post-traumatic 
stress disorder (PTSD).  In November 1999, the RO denied 
service connection for a respiratory disorder based on 
claimed exposure to fiberglass.  

A hearing was held at the RO in May 2000 before a local 
hearing officer.  Another hearing more recently was held at 
the RO in September 2004, this time before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Transcripts of the 
proceedings are of record.

Unfortunately, because further development of the evidence is 
required, the Board cannot yet issue a decision in this 
appeal.  So, for the reasons discussed below, the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

In response to the RO's request for the veteran's service 
medical records, the National Personnel Records Center (NPRC) 
completed VA Form 70-3101-3, dated February 3, 1986, 
indicating no medical records had been found.  In fact, NPRC 
was able to provide one pertinent service medical record - 
namely, the report of an April 1973 physical examination for 
the veteran's enlistment in the National Guard.  In response 
to another RO request for his service medical records, NPRC 
again completed VA Form 70-3101-3, dated October 2, 1986, 
again indicating no service medical records were found.

The RO also has requested the veteran's service personnel 
records.  And in response, NPRC completed Form 3101, dated 
September 15, 1999, indicating that it had sent the requested 
personnel records covering the veteran's period of active 
duty from May 1971 to March 1973.  The only service personnel 
records in the claims file, however, pertain primarily to his 
period of National Guard service from April 1974 to April 
1977.  Additionally, no response was forthcoming to the RO's 
April 2, 2001 request, per Form 3101, that NPRC send the 
veteran's service medical records covering his period of 
active duty, again, fro the period from May 1971 to March 
1973.

The Board believes that one more attempt should be made to 
locate the veteran's service medical records for the period 
from May 1971 to March 1973, when he was on active duty (as 
opposed to in the National Guard).  As well, one more attempt 
should be made to locate any additional service personnel 
records.  And if the service department records are not 
found, the RO should prepare a memorandum explaining why the 
search undertaken for these records was an exhaustive search 
and why further efforts to locate these records are not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  See, 
too, 38 C.F.R. § 3.159(c)(2) (2004) (indicating that VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain them would be 
futile).

During his personal hearing in September 2004, the veteran 
testified that, around October 1973, he underwent an 
employment physical examination for the Ethyl Corporation.  
He indicated the examination had shown asbestosis, manifested 
as "spots" on his lungs.  The Board notes that, by letter 
dated October 20, 1996, the RO contacted the veteran, asking 
him to sign a release for medical records from the Ethyl 
Corporation; he was also informed he could provide those 
records himself.  He did not respond to the RO's request for 
this information.  He also testified that he had been treated 
for back pain and for psychiatric conditions, including PTSD, 
at several VA medical centers (VAMCs), including facilities 
in Shreveport, Louisiana, and St. Louis, Missouri, during 
unspecified time frames.  The reports of his alleged 
treatment at these VA facilities are not in his claims file.

The United States Court of Appeals for Veterans Claims 
(Court, formerly the U.S. Court of Veterans Appeals) has held 
that the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In the exercise of VA's duty to assist in developing 
evidence, one more attempt should be made to obtain the 
alleged report of an employment physical examination for the 
Ethyl Corporation.  The Board reminds the veteran of the 
importance of his cooperation in obtaining the medical 
information he has identified.  As well, an attempt should be 
made to obtain any records of his alleged treatment at the 
VAMCs in Shreveport, Louisiana, and St. Louis, Missouri.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Contact NPRC and ask for all medical 
records and personnel records for the 
veteran's period of active duty service, 
from May 1971 to March 1973 (as opposed 
to his subsequent service, from April 
1974 to April 1977, in the National 
Guard).  If no additional records are 
available, prepare a memorandum for 
inclusion in the claims file describing 
efforts made to obtain the identified 
service department records.  

2.  Inquire of the veteran as to the 
dates of his treatment at the VAMCs in 
Shreveport, Louisiana, and St. Louis, 
Missouri.  Obtain all indicated records 
that are not already included in the 
claims file.

3.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




